Citation Nr: 0017894	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-19 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
with tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1942 to 
January 1946

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified at a personal hearing before the 
undersigned member of the Board and a transcript of that 
hearing has been associated with the record on appeal.


REMAND

The appellant is seeking entitlement to service connection 
for bilateral hearing loss with tinnitus.  After careful 
review of the claims file, the Board finds that this case is 
not yet ready for appellate review.

VA has a duty to ensure that an appellant is provided full 
due process.  38 C.F.R. § 3.103 (1999).  This includes 
obtaining all evidence pertaining to the claim and in VA's 
constructive possession.  38 C.F.R. § 3.103(d) (1999); see 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In this case, the Board notes that the appellant has 
testified to the existence of medical records from the VAMC 
in East Orange, New Jersey that may be relevant.  The 
appellant testified that when he underwent gallbladder 
surgery approximately three to four years ago, he was told 
that his hearing loss and tinnitus might be due to inservice 
acoustic trauma and quinine treatment for malaria.  Medical 
records from the VAMC in East Orange relating to the 
appellant's gallbladder surgery should be obtained and made 
part of the claims file.

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995); Epps 
v. Brown, 9 Vet. App. 341 (1996) (§ 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  The Board makes no finding as to whether the 
appellant has presented a well grounded claim, invoking a 
duty to assist with evidence in support of his claim pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development.

1.  The appellant should be requested to 
identify all sources of VA treatment for 
his bilateral hearing loss and tinnitus.  
Copies of the medical records from all VA 
sources he identifies should then be 
requested.  The RO is specifically 
instructed to obtain records from the 
VAMC in East Orange, New Jersey relating 
to his gallbladder surgery from 3-4 years 
ago. All records obtained should be added 
to the claims folder. 

2.  After the above development has been 
completed, and the veteran provided 
adequate opportunity to respond, the RO 
should review its decision denying the 
claim of entitlement to service 
connection for bilateral hearing loss 
with tinnitus, to determine if any change 
is warranted.  If any action remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision(s) reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


